DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.

Applicant has included language from claim 8 in independent claims 1 and 42. Although claim 8 was previously indicated as containing allowable subject matter, Applicant has not included the allowable subject matter of claim 8 in claims 1 and 42. Specifically, the Coons reference (cited below) teaches multipolar rods comprising magnetizable material. Claim 8 further recites that each rod is magnetized and provides a similar field strength – this limitation is not present in amended claims 1 and 42.

Applicant’s amendment of claim 41 has overcome the rejection of claim 41. However, the amendment necessitates new grounds of rejection under 35 U.S.C. 103 as described in detail, below.

Applicant does not provide additional arguments with respect to claims 2-10, 16, 18-20, and 43-46 and no additional response is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 6, 10, 16, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. U.S. PGPUB No. 2008/0185516 in view of Coon et al. U.S. PGPUB No. 2012/0091330.

Regarding claim 1, Baba discloses an ionization source comprising: an electron source 12; and a multipolar rod assembly (illustrated in figure 7) comprising a plurality of rods 201, 202, 205, 206 arranged substantially parallel to each other (as illustrated in figure 7) to form an ion volume from the substantially parallel arrangement of the plurality of rods (the ion volume is formed in the center of the ion trap illustrated in figure 7, as understood from figure 1), wherein the ion volume is configured to receive electrons from the electron source at a first end of the multipolar assembly (figure 1 illustrates that electrons are received from the left side of the ion trap) and provide ionized analyte from the ion volume at a second end of the multipolar rod assembly (figure 1 illustrates that ionized analyte is ejected from the right side of the trap: “First, precursor ions are generated at an ESI ion source 16… Upon completion of the ECD reaction, such a gradient of electric field as to eject the ions toward the TOF mass analysis means 17 along the central axis of the two-dimensional combined ion trap is formed in the quadrupole voltage” [0093; 0095]), wherein the plurality of rods are configured to provide each of a magnetic field (“reference numerals 201 and 202 denote permanent magnets each in the shape of a cylinder” [0070]) and a radio frequency field into the ion volume (“This diagram shows two (205 and 206) out of the quadrupole electrodes made up of four electrode rods to be applied with a radio frequency voltage” [0070]), wherein the magnetic field provided by the plurality of rods is configured to constrain motion of the received electrons to an inner volume of the ion volume (“By spiral motion of electrons around the magnetic field applied in the direction of the central axis, it is possible to restrict the electron orbit in the vicinity of the central axis” [0034]), and wherein the radio frequency field provided by the plurality of rods is configured to constrain analyte ions to the inner volume of the ion volume (“a two-dimensional radio frequency electric field applied in the r direction” [0029]). However, although Baba discloses that “static magnetic fields is applied in parallel on the center axis where the linear RF multipole electric fields are zero” [Abstract], there is no explicit disclosure that the multipolar rod assembly which provides the radio frequency field into the ion volume is comprised of a magnetizable material.
Coon discloses a multipolar rod assembly configured to provide each of a magnetic field and a radio frequency field from the multipolar rod assembly (“lon optics can include multipole RF device components which comprise multiple rods having both static and alternating electric and... magnetic fields” [0092]), wherein the magnetic field and the radio frequency field are provided from the multipolar rod assembly into an ion volume formed by a substantially parallel arrangement of rods of the multipolar rod assembly (as illustrated in, for example, figure 4). Since the rods can have magnetic fields, they are necessarily formed of magnetizable material.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the magnetizable material of Coon in order to provide a more compact device, capable of providing the magnetic and RF fields from the same multipolar rods.

Regarding claim 2, Baba discloses an enclosure surrounding or within the multipolar rod assembly (the enclosure formed by magnetic poles 203 and 204 in figure 7 and surrounding the rod assembly 201, 202, 205, 206 at least in the left-right direction of figure 7), wherein the enclosure comprises an aperture fluidically coupled to the electron source 12 at an inlet to permit the electrons from the electron source to enter into the ion volume through the inlet (as illustrated in figures 7 and 1; where figure 1 demonstrates the position of the electron source in relation to the ion trap, while figure 7 illustrates an inlet on the left side of the ion trap through which electrons are introduced).

Regarding claim 3, Baba discloses an ionization block 201, 202, 205, 206 comprising an entrance aperture and an exit aperture (as illustrated in figure 7), wherein a longitudinal axis of each rod of the multipolar 2Serial No.: 17/233,610Art Unit: 3792rod assembly 201, 202, 205, 206 is substantially parallel with a longitudinal axis of the ionization block (since these are the same element in figure 7 of Baba), and wherein the entrance aperture is fluidically coupled to the ion volume (the ion volume being the center of the ion trap in figure 7) to permit introduction of electrons through the entrance aperture and into the ion volume to ionize analyte within the ion volume, and wherein the exit aperture is configured to permit exit of ionized analyte from the ionization block “First, precursor ions are generated at an ESI ion source 16… Upon completion of the ECD reaction, such a gradient of electric field as to eject the ions toward the TOF mass analysis means 17 along the central axis of the two-dimensional combined ion trap is formed in the quadrupole voltage” [0093; 0095]).

Regarding claim 4, Baba discloses an electron repeller (cathode) arranged co-linearly with the electron source 12 (“A voltage is applied between the dispenser cathode 12 and the electron lens unit 27, so that thermal electrons are emitted from the dispenser cathode 12” [0094]). A cathode, by definition, is negatively charged to repel electrons, as evidenced by Hunter et al. U.S. PGPUB No. 2012/0205534: “an electron source… to provide the electron; a cathode to repel the electron; and an anode, disposed on a side of the control electrode opposite the electron source, to accelerate the electron toward a particle to be analyzed” [Hunter: 0011].

Regarding claim 6, Baba discloses that the multipolar rod assembly comprises at least four rods 201, 202, 205, 206 (“This diagram shows two (205 and 206) out of the quadrupole electrodes made up of four electrode rods to be applied with a radio frequency voltage. In FIG. 7, reference numerals 201 and 202 denote permanent magnets each in the shape of a cylinder” [0070]).

Regarding claim 10, Baba discloses that the electron source comprises at least one filament, a field emitter or another electron source (“The electron source unit 12, 13, 21, and 27 is composed of an electron source 12” [0065]; this electron source is at least “another electron source” as required by the claim).  

Regarding claim 16, Baba discloses a mass spectrometer comprising the ionization source of claim 1 (see the rejection of claim 1, above); and a mass analyzer 17 fluidically coupled to the ion volume and configured to receive ionized analyte exiting the ion volume (as illustrated in figure 1).

Regarding claim 42, Baba discloses a method of ionizing an analyte using a multipolar rod assembly, the method comprising: introducing the analyte into an ion volume (““First, precursor ions are generated at an ESI ion source 16” [0093]) formed from a substantially parallel arrangement of rods 201, 202, 205, 206 of the multipolar rod assembly (figure 7 illustrates the substantially parallel arrangement of the rods surrounding an ion volume), wherein the ion volume is configured to receive electrons from an electron source 12; and increasing ionization efficiency of the introduced analyte by constraining motion of the received electrons to an inner volume of the ion volume using a magnetic field provided by the multipolar rod assembly (“By spiral motion of electrons around the magnetic field applied in the direction of the central axis, it is possible to restrict the electron orbit in the vicinity of the central axis” [0034]) and constraining analyte ions to the inner volume using a radio frequency field provided by the multipolar rod assembly (“a two-dimensional radio frequency electric field applied in the r direction” [0029]). However, although Baba discloses that “static magnetic fields is applied in parallel on the center axis where the linear RF multipole electric fields are zero” [Abstract], there is no explicit disclosure that the multipolar rod assembly which provides the radio frequency field into the ion volume is comprised of a magnetizable material.
Coon discloses a multipolar rod assembly configured to provide each of a magnetic field and a radio frequency field from the multipolar rod assembly (“lon optics can include multipole RF device components which comprise multiple rods having both static and alternating electric and... magnetic fields” [0092]), wherein the magnetic field and the radio frequency field are provided from the multipolar rod assembly into an ion volume formed by a substantially parallel arrangement of rods of the multipolar rod assembly (as illustrated in, for example, figure 4). Since the rods can have magnetic fields, they are necessarily formed of magnetizable material.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the magnetizable material of Coon in order to provide a more compact device, capable of providing the magnetic and RF fields from the same multipolar rods.

Claims 5, 41, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. U.S. PGPUB No. 2008/0185516 in view of Coon et al. U.S. PGPUB No. 2012/0091330 in view of Wells U.S. PGPUB No. 2011/0049347.

Regarding claim 5, Baba discloses the claimed invention except that while Baba utilizes a deflector 13 to guide electrons into the ion trap (as illustrated in figure 1) in which ions from source 16 are guided for performing an ECD reaction, there is no explicit disclosure of an electron reflector arranged co-linearly with the electron source and configured to receive electrons from the electron source.
Wells discloses an ion trap in which ions from ionization source 162 interact with electrons from electron source 140 in an ECD reaction [0017]. Wells discloses that the electron beam is guided by a reflector 346 (“To control the electron beam, the reflector 346, first electron guide electrode 348, second electron guide electrode 352, and guard electrodes 358, and some or all of the ion guide electrodes 312 may be individually energized with DC potentials via communication with DC voltage sources” [0038]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the reflector of Wells in order to guide ions to an ion trap using a more compact geometry, or a geometry which better fits an available space for the apparatus, thereby increasing the usefulness of the apparatus to a user by more efficiently utilizing laboratory space.

Regarding claim 41, Baba discloses the claimed invention except that while Baba utilizes a deflector 13 to guide electrons into the ion trap (as illustrated in figure 1) in which ions from source 16 are guided for performing an ECD reaction, there is no explicit disclosure of an electron reflector arranged co-linearly with the electron source and configured to receive electrons from the electron source.
Wells discloses an ion trap in which ions from ionization source 162 interact with electrons from electron source 140 in an ECD reaction [0017]. Wells discloses that the electron beam is guided by a reflector 346 (“To control the electron beam, the reflector 346, first electron guide electrode 348, second electron guide electrode 352, and guard electrodes 358, and some or all of the ion guide electrodes 312 may be individually energized with DC potentials via communication with DC voltage sources” [0038]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the reflector of Wells in order to guide ions to an ion trap using a more compact geometry, or a geometry which better fits an available space for the apparatus, thereby increasing the usefulness of the apparatus to a user by more efficiently utilizing laboratory space.

Regarding claim 46, Baba discloses the claimed invention except that while Baba utilizes a deflector 13 to guide electrons into the ion trap (as illustrated in figure 1) in which ions from source 16 are guided for performing an ECD reaction, there is no explicit disclosure of an electron reflector arranged co-linearly with the electron source and configured to receive electrons from the electron source.
Wells discloses an ion trap in which ions from ionization source 162 interact with electrons from electron source 140 in an ECD reaction [0017]. Wells discloses that the electron beam is guided by a reflector 346 (“To control the electron beam, the reflector 346, first electron guide electrode 348, second electron guide electrode 352, and guard electrodes 358, and some or all of the ion guide electrodes 312 may be individually energized with DC potentials via communication with DC voltage sources” [0038]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the reflector of Wells in order to guide ions to an ion trap using a more compact geometry, or a geometry which better fits an available space for the apparatus, thereby increasing the usefulness of the apparatus to a user by more efficiently utilizing laboratory space.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. U.S. PGPUB No. 2008/0185516 in view of Coon et al. U.S. PGPUB No. 2012/0091330 in view of Thomson et al. U.S. Patent No. 5,847,386.

Regarding claim 7, Baba discloses the claimed invention except that there is no explicit disclosure that the multipole ion trap comprises at least one rod where a cross-sectional width of the at least one rod of the multipolar rod assembly varies along a length of the at least one rod.
Thomson discloses a multipole ion trap comprises a plurality of rod electrodes wherein a cross-sectional width of at least one rod 62A of the multipolar rod assembly varies along a length of the at least one rod (as illustrated in figure 2).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the electrode shape of Thomson in order to create a DC axial field that speeds passage of ions through the multipole and reducing the delay for ions to refill the multipole ion guide.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. U.S. PGPUB No. 2008/0185516 in view of Coon et al. U.S. PGPUB No. 2012/0091330 in view of Senko et al. U.S. PGPUB No. 2008/0067360.

Regarding claim 9, Baba discloses the claimed invention except that there is no explicit disclosure that at least two rods of the multipolar rod assembly comprise different shapes.
Senko discloses a multipole ion trap wherein at least two rods (220 and 235) of the multipolar rod assembly comprise different shapes (as illustrated in figure 2). Senko teaches that the differently shaped rod 220 includes “An elongated aperture 255 in at least one of the X elongated electrode pair 220 and 225 allow the trapped ions to be mass-selectively ejected” [0030].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the rod shapes of Senko in order to enable a multi-dimensional analysis of sample ions (by mass selectively ejecting the ions to a downstream mass analyzer) thereby enabling selective analysis of only certain ions of interest.

Claims 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. U.S. PGPUB No. 2008/0185516 in view of Coon et al. U.S. PGPUB No. 2012/0091330 in view of Hager U.S. PGPUB No. 2018/0114685.

Regarding claim 18, Baba discloses the claimed invention except that while Baba discloses a computer 30, a radio frequency power source 8, and DC voltage sources 10 and 28 for powering the ion trap, there is no explicit disclosure of a processor electrically coupled to a power source, wherein the processor is configured to provide a radio frequency voltage to rods of the multipolar rod assembly from the power source to provide the radio frequency field.
Hager discloses a triple quadrupole mass spectrometer wherein “radio frequency (RF) and direct current (DC) power supplies (not shown) for Q0 quadrupole 205, Q1 quadrupole 210, Q2 quadrupole 220, and Q3 quadrupole 230 are independently and individually addressable by a processor (not shown)” [0053].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the processor of Hager for controlling the power supplies of Baba in order to provide a mechanism for setting specific values of the power supplies for controlling the values of electric potentials applied to the rods of the ion trap.

Regarding claim 19, Baba discloses the claimed invention except that while Baba discloses a computer 30, a radio frequency power source 8, and DC voltage sources 10 and 28 for powering the ion trap, there is no explicit disclosure of a processor is further configured to provide a DC voltage to rods of the multipolar rod assembly.
Hager discloses a triple quadrupole mass spectrometer wherein “radio frequency (RF) and direct current (DC) power supplies (not shown) for Q0 quadrupole 205, Q1 quadrupole 210, Q2 quadrupole 220, and Q3 quadrupole 230 are independently and individually addressable by a processor (not shown)” [0053].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the processor of Hager for controlling the power supplies of Baba in order to provide a mechanism for setting specific values of the power supplies for controlling the values of electric potentials applied to the rods of the ion trap.

Regarding claim 20, Baba discloses a computer 30, a radio frequency power source 8, and DC voltage sources 10 and 28 for powering the ion trap, and teaches that the rods of the ion trap may be numbered and arranged to form a “quadrupole, hexapole, [or] octapole” [0037]. However, there is no explicit disclosure of a processor is further configured to provide a DC voltage to rods of the multipolar rod assembly.
Hager discloses a triple quadrupole mass spectrometer wherein “radio frequency (RF) and direct current (DC) power supplies (not shown) for Q0 quadrupole 205, Q1 quadrupole 210, Q2 quadrupole 220, and Q3 quadrupole 230 are independently and individually addressable by a processor (not shown)” [0053].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba with the processor of Hager for controlling the power supplies of Baba in order to provide a mechanism for setting specific values of the power supplies for controlling the values of electric potentials applied to the rods of the ion trap.


Allowable Subject Matter
Claims 8, 43, 44, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8; Baba et al. U.S. PGPUB No. 2005/0258354 discloses a set of multipole rods, wherein multipole electrodes 906 and 907 are provided with an RF voltage (“linear RF generating multipole electrodes generate linear RF multipole electric fields” [Abstract]) and rods 904 and 905 are magnetized (“magnetic circuit 902, 903, 904, and 905” [0074]). However, although Baba discloses that “static magnetic fields is applied in parallel on the center axis where the linear RF multipole electric fields are zero” [Abstract], there is no explicit disclosure that the multipolar rod assembly which provides the radio frequency field into the ion volume is comprised of a magnetizable material, wherein each rod is magnetized and provides a similar field strength.
Coon et al. U.S. PGPUB No. 2012/0091330 discloses a multipolar rod assembly configured to provide each of a magnetic field and a radio frequency field from the multipolar rod assembly (“lon optics can include multipole RF device components which comprise multiple rods having both static and alternating electric and... magnetic fields” [0092]), wherein the magnetic field and the radio frequency field are provided from the multipolar rod assembly into an ion volume formed by a substantially parallel arrangement of rods of the multipolar rod assembly (as illustrated in, for example, figure 4). However, Coon does not disclose that each rod of the multipolar rod assembly provides a similar field strength.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an ionization source comprising: a multipolar rod assembly configured to provide a magnetic field and a radio frequency field into an ion volume formed by a substantially parallel arrangement of rod of the multipolar assembly; wherein each rod of the multipolar rod assembly comprises a magnetizable material, and wherein each rod is magnetized and provides a similar field strength; and an electron source configured to provide electrons into the ion volume of the multipolar rod assembly to ionize analyte ions introduced into the ion volume.

Regarding claim 43; Coon et al. U.S. PGPUB No. 2012/0091330 discloses a multipolar rod assembly configured to provide each of a magnetic field and a radio frequency field from the multipolar rod assembly (“lon optics can include multipole RF device components which comprise multiple rods having both static and alternating electric and... magnetic fields” [0092]), wherein the magnetic field and the radio frequency field are provided from the multipolar rod assembly into an ion volume formed by a substantially parallel arrangement of rods of the multipolar rod assembly (as illustrated in, for example, figure 4). However, Coon does not disclose that at least one rod of the multipolar rod assembly comprises a different magnetizable material than another rod of the multipolar rod assembly.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an ionization source comprising: a multipolar rod assembly configured to provide a magnetic field and a radio frequency field into an ion volume formed by a substantially parallel arrangement of rod of the multipolar assembly; wherein each rod of the multipolar rod assembly comprises a magnetizable material, and wherein at least one rod of the multipolar rod assembly comprises a different magnetizable material than another rod of the multipolar rod assembly.

Regarding claim 44; claim 44 includes substantially similar limitations to those of claim 8 and would be allowable at least for the reasons indicated with respect to claim 8.

Regarding claim 45; Coon et al. U.S. PGPUB No. 2012/0091330 discloses a multipolar rod assembly configured to provide each of a magnetic field and a radio frequency field from the multipolar rod assembly (“lon optics can include multipole RF device components which comprise multiple rods having both static and alternating electric and... magnetic fields” [0092]), wherein the magnetic field and the radio frequency field are provided from the multipolar rod assembly into an ion volume formed by a substantially parallel arrangement of rods of the multipolar rod assembly (as illustrated in, for example, figure 4). However, Coon does not disclose that at least one rod is magnetized to a different field strength.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an ionization source comprising: a multipolar rod assembly configured to provide a magnetic field and a radio frequency field into an ion volume formed by a substantially parallel arrangement of rod of the multipolar assembly; wherein each rod of the multipolar rod assembly comprises a magnetizable material, and wherein at least one rod is magnetized to a different field strength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881